Citation Nr: 1811508	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for degenerative arthritis of the left knee, status post knee replacement, prior to May 22, 2012, excluding the periods during which temporary total evaluations were assigned.

2. Entitlement to a rating in excess of 60 percent for left leg above the knee amputation.

3. Entitlement to a rating in excess of 10 percent prior to July 3, 2013 and in excess of 30 percent after July 3, 2013 for degenerative arthritis of the right knee.

4. Entitlement to a rating in excess of 10 percent prior to September 24, 2009 and in excess of 20 percent after September 24, 2009 for a residual fracture of the thoracic spine.

5. Entitlement to a rating in excess of 10 percent prior to July 3, 2013 and in excess of 20 percent after July 3, 2013 for a residual fracture of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The June 2007 rating decision increased the ratings for the thoracolumbar spine and cervical spine disabilities each to 10 percent. An August 2010 rating decision further increased the rating of the thoracolumbar spine to 20 percent. A December 2013 rating decision increased the rating for the right knee disability to 30 percent and the rating for the cervical spine to 20 percent. As these increases do not represent a full grant of the benefits sought, these matters remain on appeal. 

This case was previously before the Board in May 2013, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2013 the Board also decided the issue of an increased rating for a seizure disorder. The December 2013 rating decision granted entitlement to individual employability (TDIU), effective December 1, 2004. Accordingly, those matters are no longer before the Board.
Since the most recent supplemental statement of the case in October 2017, the RO added records of VA Vocational Rehabilitation service to the file.  As these records pertain to training benefits received in 2004 and earlier, prior to the award of a TDIU and because the associated medical records are duplicates of those already considered, the additional records are cumulative or not pertinent to the issues now on appeal.  The Board may proceed with adjudication without prejudice to the Veteran.  

The issues of increased ratings for the right knee, thoracolumbar spine, and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's total left knee replacement was manifested by chronic residuals consisting of severe painful motion and weakness.

2. The Veteran's left leg was amputated above the knee at the middle or lower third of the thigh.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for degenerative arthritis of the left knee, status post knee replacement, prior to May 22, 2012, excluding the periods during which temporary total evaluations were assigned, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2017).

2. The criteria for a rating in excess of 60 percent for left leg above the knee amputation have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5162 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

If the evidence for and against a claim is in equipoise, the claim will be granted. 
38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

I. Total Left Knee Replacement

The Veteran had a total knee replacement of the left knee in 1998. In the following years he had several more surgeries. Excluding the 100 percent ratings during the recovery periods from his surgeries, the Veteran's left total knee replacement was rated at 60 percent under Diagnostic Code 5055 from December 1, 2004 until his amputation in May 2012. For the first year following implantation of the prosthesis, the maximum rating under DC 5055 is 100 percent. After that first year, the highest schedular rating possible is 60 percent. Id. The Veteran was rated at this maximum rating. 38 C.F.R. § 4.71(a), Diagnostic Code 5055.

Notably, 60 percent is the highest individual rating provided by the code for knee disabilities. Although it is possible to combine ratings under DC 5257, 5260, and 5261, the Board notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. See 38 C.F.R. § 4.68, Amputation Rule. An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling. See 38 C.F.R. § 4.71a, DCs 5162, 5163. Therefore a rating in excess of 60 percent is not warranted. 
Special monthly compensation under 38 U.S.C. §1114 (s)(2012) has been granted from May 2005 to July 2006, from August 2008 to October 2009, and from March 2012 to June 2012.  Special monthly compensation under 38 U.S.C. §1114 (k) for loss of use of one foot has been granted, effective May 22, 2012.   

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 
1 Vet. App. at 593. The preponderance of the evidence is against an increased rating in excess of 60 percent for the Veteran's service-connected left knee replacement, or separate compensable ratings for the knee under other provisions. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Extra-schedular Consideration

In a November 2011 statement, the Veteran's representative contended that the Veteran's left knee replacement should be granted an extraschedular rating in excess of 60 percent due to the Veteran's inability to work. 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left total knee replacement are inadequate. A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports symptoms such as pain and decreased motion, with resulting effects on walking, standing, and sitting.  The current 60 percent rating under DC 5055 contemplates these and other symptoms.   Moreover, the Veteran has been granted a TDIU, effective December 2004 that is prior to the date of his claim for a TDIU and prior to his active participation in VA Vocational Rehabilitation training.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. Because the preponderance of the evidence is against the claim for an extraschedular rating for the left total knee replacement, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. See 38 U.S.C. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

II. Left knee amputation

The Veteran's left leg was amputated above the knee in May 2012. He was assigned a 60 percent rating under Diagnostic Code 5162 for amputation of the leg at the middle or lower thirds of the thigh. 60 percent is the maximum schedular rating allowable for amputation of the leg at the middle or lower third of the thigh. 38 C.F.R. § 4.71a, DC 5162. The Veteran's July 2013 VA examination indicated that the left leg was amputated at the middle or lower third of the thigh. Accordingly, a rating in excess of 60 percent is not warranted. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 1 Vet. App. at 593. The preponderance of the evidence is against an increased rating in excess of 60 percent for the Veteran's left leg amputation above the knee. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 60 percent for degenerative arthritis of the left knee, status post knee replacement, prior to May 22, 2012, excluding the periods during which temporary total evaluations were assigned, is denied.

Entitlement to a rating in excess of 60 percent for left leg above the knee amputation is denied.


REMAND

Since the last VA examinations for the Veteran's service-connected thoracolumbar spine disability, cervical spine disability, and right knee degenerative arthritis, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59. The July 2013 VA examination reports failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing. Remand is necessary to obtain examinations in compliance with the Court's ruling in Correia. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA orthopedic examinations to determine the current nature and severity of his service-connected right knee, thoracolumbar and cervical spine disabilities. The electronic claims file should be made available to and reviewed by the examiners. 

Request that the examiner assess the nature and severity of the disabilities and degree of dysfunction and, in the case of the spinal disorders, any associated neurological complications. 

Full range of motion testing must be performed where possible. The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non- weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

2. After the above is complete, readjudicate the Veteran's claims. If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


